1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ZANE HUBBARD,                        )              Case No.: 1:19-cv-00613-LJO-SAB (PC)
                                          )
12              Plaintiff,                )
                                          )              ORDER DISMISSING ACTION FOR
13           v.                                          FAILURE TO PAY THE FILING FEE
                                          )
14                                        )              [ECF No. 14]
     STATE JUSTICE INSTITUTE ACT OF 1984,
                                          )
     et al.,
15                                        )
                Defendants.               )
16                                        )
                                          )
17                                        )
18           Plaintiff Zane Hubbard is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           On May 29, 2019, the Court denied Plaintiff’s application to proceed in forma pauperis and
21   directed Plaintiff to pay the $400.00 filing fee in full within thirty days. (ECF No. 6.)
22           On June 24, 2019, Plaintiff filed an interlocutory appeal with the United States Court of
23   Appeals for the Ninth Circuit.
24           On August 21, 2019, Plaintiff’s appeal was dismissed, and the order served as the mandate 21
25   days thereafter. (ECF No. 13.) On September 4, 2019, Plaintiff filed a motion to proceed in forma
26   pauperis which the Ninth Circuit construed as a motion to reinstate the appeal. (Case No. 19-16272,
27   Doc. No. 8.) On October 24, 2019, the Ninth Circuit ordered Plaintiff to pay the $505.00 filing fee.
28   (Id., Doc. No. 9.) On November 25, 2019, the Ninth Circuit dismissed the appeal for failure to
                                                         1
1    prosecute after Plaintiff failed to pay the filing fee, and the order served as the mandate 21 days

2    thereafter. (ECF No. 16.)

3           On September 16, 2019, the undersigned directed that Plaintiff submit the $400.00 filing fee

4    within thirty days from the date of service. (ECF No. 11.) The Court specifically advised Plaintiff

5    that the failure to pay the filing fee would result in the action being dismissed. (Id.) More than thirty

6    days have passed, and Plaintiff has failed to pay the $400.00 filing fee. Further, despite Plaintiff’s

7    appeal being denied and the mandate having issued, Plaintiff has not paid the filing fee for this action.

8    Accordingly, the instant action is dismissed, without prejudice.

9
10   IT IS SO ORDERED.

11      Dated:     December 17, 2019                         /s/ Lawrence J. O’Neill _____
12                                                 UNITED STATES CHIEF DISTRICT JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
